UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1223



KATARINA ELLIS, on her own behalf and on the
behalf of all others similarly situated,

                                            Plaintiff - Appellant,

          versus


MARYLAND DEPARTMENT OF EDUCATION, Division of
Rehabilitation Services; NANCY G. GRASMICK,
State Superintendent, individually and in her
official capacity; ROBERT A. BURNS, Assistant
State Superintendent, individually and in his
official capacity; DIANE PAWLOWICZ, Director,
individually and in her official capacity;
PATRICK W. MCKENNA, Director, individually and
in his official capacity; RHODORA TUMANON,
State Medical Director, individually and in
her official capacity; DOUGLAS SILVERMAN, Di-
rector, individually and in his official
capacity; PECOLIA BLACKWELL, Director, indi-
vidually and in her official capacity; ELLEN
C. NICHOLS, Director, individually and in her
official capacity; SHARON JULIUS, Director,
individually and in her official capacity;
RONALD WINTER, Supervisor, individually and in
his official capacity; DAVID HUME, Supervisor,
individually and in his official capacity;
PAMELA J. MCCALIP, Rehabilitation Specialist,
individually and in her official capacity; J.
MICHAEL BREEDEN, Rehabilitation Specialist,
individually and in his official capacity;
KATHY SETARO, Rehabilitation Specialist, indi-
vidually and in her official capacity; SUSAN
T. COOPER, Rehabilitation Specialist, individ-
ually and in her official capacity; BRUCE
BAILEY, Rehabilitation Technologist, individ-
ually and in his official capacity; DARRIN C.
HARRISON, Rehabilitation Technologist, indi-
vidually and in his official capacity; DEBORAH
DUNN, Rehabilitation Technologist, individ-
ually and in her official capacity; J.
STEPHANIE WOERNER, Rehabilitation Technolo-
gist, individually and in her official ca-
pacity; E. C. TOWNSEND, Supervisor, individ-
ually and in his official capacity; LYNN HANO
ALBIZO, Esquire, individually and in her
official capacity; J. JOSEPH CURRAN, JR., At-
torney General, State of Maryland, Office of
the Attorney General, individually and in his
official capacity; MARGARET ANN NOLAN, As-
sistant Attorney General, individually and in
her official capacity; DANA MURRAY, Assistant
Attorney General, individually and in his
official capacity; REGINA DIEM, Rehabilitation
Specialist, individually and in her own
capacity,

                                          Defendants - Appellees.




Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Frederic N. Smalkin, District Judge.
(CA-98-3708-S)


Submitted:   October 20, 1999         Decided:   November 10, 1999


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katarina Ellis, Appellant Pro Se. JoAnn Grozuczak Goedert, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Charles
Martinez, Michael Richard Severino, ECCLESTON & WOLF, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                                2
PER CURIAM:

     Katarina Ellis filed suit against several individuals and

agencies alleging various civil rights violations, including a vio-

lation of 42 U.S.C.A. § 1983 (West Supp. 1999), The Rehabilitation

Act of 1973, The Americans with Disabilities Act of 1990, and the

First, Fifth, and Fourteenth Amendments to the U.S. Constitution.

     Ellis now appeals the district court’s orders:    (1) denying

her motion for appointment of counsel; (2) denying her motion to

proceed on appeal under pseudonym and motion to seal her statement

of facts and exhibits; (3) denying a letter received from her

friend construed as a motion for reconsideration; (4) granting in

part Defendant Lynn Hano Albizo’s motion to dismiss and granting in

part Albizo’s motion for summary judgment; (5) granting in part her

“motion for an increase in number of pages for answer memorandum

and permission to number lines,” but denying her motion for an

extension of time to file a response to State Defendants’ motion

for summary judgment; (6) denying her request to order the Division

of Rehabilitation Services of the Maryland State Department of

Education to move her records to a branch near her residence and

permit her to review her files during normal business hours and de-

nying her motion to have defense counsel provide their documents in

alternative audio format; (7) denying her motion for reconsider-

ation of various interlocutory orders and denying her motion for

recusal; and (8) granting State Defendants’ motion for summary


                                3
judgment and dismissing the case with prejudice pursuant to 28

U.S.C.A. § 1915(e)(2)(B)(i) (West Supp. 1999).

     We have reviewed the record and the district court’s opinion

and orders and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Ellis v. Maryland Dep’t

of Educ., No. CA-98-3708-S (D. Md. Nov. 13, Nov. 20 & Dec. 17,

1998; Feb. 9, Feb. 18, Feb. 22, Mar. 3 & Mar. 16, 1999).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                4